Exhibit 10.8(g)

 

 LIST OF CERTAIN BENEFITS AVAILABLE
TO CERTAIN EXECUTIVE OFFICERS  

 

(As in effect December 31, 2019)

 

The following benefits are available to some or all executive officers (among
other persons), but not to all full-time employees of FHN.

 

1)If the Board has authorized a stock repurchase program, an executive may
request the repurchase of shares of FHN at the day’s volume-weighted average
price with no payment of any fees or commissions if the repurchase of the shares
is otherwise permissible under the authorized program.

 

2)FHN’s regular disability insurance program is available to employees
generally. Employees above a certain grade level, including executive officers,
are offered an additional benefit. Executive officers who choose the additional
coverage pay the premiums with after-tax dollars.

 

3)FHN makes available or pays for tax preparation, tax consulting, estate
planning, and financial counseling services for executive officers. If a
preferred provider is used, FHN will pay the annual counseling fee
(approximately $17,000 for 2019) per person as well as general engagement fees
and expenses which are not applied on a per person basis. If an executive
chooses to use another provider, FHN will reimburse actual costs up to the
following limits: $15,000 per year for the CEO; and $5,000 per year for other
executives.

 

4)On occasion spouses of certain employees, including executive officers, are
asked by FHN, for business reasons, to accompany the employee on a business trip
or function. In those cases FHN may pay the travel, accommodation, and other
expenses of the spouse incidental to the trip or function, some or all of which
can result in taxable income for the employee. On occasion FHN may provide or
pay for a memento, gift, or other gratuity that the employee or spouse receives
in connection with the business trip or function.

 

5)FHN provides a relocation benefit to a wide range of employees, including
executive officers, under varying circumstances and subject to certain
constraints. The benefit may be in the form of an allowance or a reimbursement
of actual expenses, and includes a tax gross up feature.

 

6)FHN requires the Chief Executive Officer to participate in an executive health
program selected by FHN. The program provides substantially enhanced ongoing
health screening and related services. FHN pays the expenses associated with
attendance, including program fees and incidental expenses such as lodging,
meals, and air travel. The program primarily performs screening and diagnostic
functions. Accordingly, any treatments that might be recommended as a result of
the program generally would be paid in the ordinary course through the health
insurance plan selected by the Officer under FHN’s broad-based employee health
benefit program.

 